
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. King of New York
			 (for himself and Mr. McCotter)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling for an independent international
		  investigation of the April 10, 2010, plane crash that killed President of
		  Poland Lech Kaczynski and 95 other individuals.
	
	
		Whereas, on April 10, 2010, an airplane carrying President
			 of Poland Lech Kaczynski crashed near Smolensk, Russia, killing everyone
			 onboard;
		Whereas the individuals onboard the airplane included
			 President Lech Kaczynski and his wife, Maria Kaczynski, the chief of the Polish
			 General Staff, senior Polish military officers, the Deputy Foreign Minister of
			 Poland, 12 members of the Parliament of Poland, the president of the National
			 Bank of Poland, senior members of the Polish clergy, and relatives of victims
			 of the Katyn massacre;
		Whereas President Lech Kaczynski and passengers were
			 traveling to attend a ceremony commemorating the 70th anniversary of the Katyn
			 Massacre to honor the 22,000 Polish officers killed at Katyn by the Soviet
			 Secret Police in 1940 when the plane crashed just six miles from Katyn;
		Whereas, on April 10, 2010, President of Russia Dmitry
			 Medvedev ordered the establishment of a State Commission headed by Russian
			 Prime Minister Vladimir Putin to investigate the circumstances of the
			 disaster;
		Whereas Prime Minister Vladimir Putin delegated
			 supervision to Tatyana Anodina, Chairwoman of the Interstate Aviation Committee
			 in Russia, to investigate the circumstances of the crash;
		Whereas Alexei Morozov was designated as head of the
			 Interstate Aviation Committee’s technical commission;
		Whereas Edmund Klich, the head of the State Commission for
			 Aircraft Accident Investigations in Poland, was put in charge of the Polish
			 investigative committee;
		Whereas, on May 19, 2010, the Russian Interstate Aviation
			 Committee released preliminary reports that the plane did not suffer from any
			 mechanical failures and ruled out a terrorist attack, explosion, or
			 fire;
		Whereas Russian investigators in preliminary reports
			 stated that the crash was the fault of the Polish pilots who did not listen to
			 air traffic controllers;
		Whereas Polish investigators released preliminary reports
			 concluding that the crash was the fault of the air traffic controllers who gave
			 delayed commands to the pilots;
		Whereas only the transcripts of flight recorders have been
			 given to Polish investigators;
		Whereas the black boxes have not been handed over to
			 Polish investigators;
		Whereas, on January 12, 2011, the Russian Interstate
			 Aviation Committee released its final report concluding that pilot error was
			 the cause of the crash and dignitaries on the plane pressured the pilots to
			 land;
		Whereas the Interstate Aviation Committee’s final report
			 did not include any information regarding actions of Russian air traffic
			 controllers communicating with the plane;
		Whereas requests for certain additional information by
			 Polish investigators have been denied;
		Whereas, on January 12, 2011, Tatyana Anodina, Chairwoman
			 of the Interstate Aviation Committee, stated that Russia is prepared to provide
			 results of its final report to an international investigation or auditors if
			 necessary;
		Whereas, on January 13, 2011, Prime Minister Donald Tusk
			 of Poland called for intervention by international institutions in the event
			 authorities from Poland and Russia cannot produce a report that satisfies both
			 sides;
		Whereas, according to the Convention on International
			 Civil Aviation, signed at Chicago December 7, 1944 (also known as the
			 Chicago Convention), if one country does not agree with an
			 aviation disaster report drafted by another country, they may meet to reach
			 consensus on the matter; and
		Whereas over 300,000 Poles have signed a petition calling
			 for an international investigation: Now, therefore, be it
		
	
		That Congress calls for an
			 independent international investigation of the April 10, 2010, plane crash near
			 Smolensk, Russia.
		
